It is with regret that I am compelled to dissent from the opinion of Mr. Justice Stukes in this case.
The respondent, Albert Gilliam, was indicted for unlawfully having in his possession and transporting alcoholic liquors without having South Carolina revenue stamps affixed to the containers thereof, the offenses being alleged to have been committed on May 28, 1945.
Upon the call of the case, the respondent moved to quash the indictment, on the ground that on the date of the alleged offense there was no statutory law in force in this State governing the possession and transportation of alcoholic liquors, which motion to quash was granted by the learned Special Judge presiding. From this order the State has appealed. *Page 138 
At the 1945 session, by Act No. 211, the Legislature passed a new statute regulating the manufacture, sale, possession, transportation and use of alcoholic liquors, which had been covered and regulated by Chapter 86 of the Code of 1942 and, more specifically, Sections 1829-1956, inclusive, of said chapter. It was provided in Section 26 of Act No. 211 that "Sections 1829 through 1856, inclusive, of the Code of Laws of South Carolina, 1942, and all Acts or parts of Act inconsistent with the provisions of this Act or hereby superseded, suspended and terminated, but all such sections, acts or parts of acts shall remain in force and effect insofar as they apply to and support prosecution for any violation thereof occurring prior to the approval of this Act, * * *." Section 27 provides: "This Act shall take effect on July 1, 1945, except Sections 23 and 24, which shall take effect immediately upon approval by the Governor, and except as otherwise herein provided" (Sections 23 and 24 have no relation to the charge alleged in the indictment). This Act was approved the 7th day of May, 1945.
It will, therefore, be seen that the Legislature unwittingly suspended and terminated the existing law in reference to the manufacture, sale, possession, transportation and use of intoxicating liquors on the 7th day of May, 1945, and for the period between that date and the first day of July, 1945, there was no law against the possession and transportation of alcoholic liquors without having South Carolina revenue stamps affixed to the containers thereof.
I, of course, appreciate the fact that it was not the intent of the Legislature to have the State without a law regulating intoxicating liquors during this time, but this is what the Legislature plainly did and, it being a penal statute, the statute must be strictly construed.
I am unable to see the applicability of the cases cited by Mr. Justice Stukes in his opinion to the facts of this case, nor to follow his reasoning that the former statute had not been repealed by the 1945 statute. Legally speaking, I would *Page 139 
say that the words "suspended and terminated" have the same effect as though the word "repealed" had been used. Certainly this Court has neither the power nor the inclination to legislate, and this is what we would be doing if we held that the former statute law governing the possession and transportation of intoxicating liquors remained in effect after the Legislature said that such law was suspended and terminated.
In my opinion, the order of the trial Judge quashing the indictment should be affirmed.